


EXHIBIT 10.3
PINNACLE FOODS INC.
2013 OMNIBUS INCENTIVE PLAN


PERFORMANCE SHARE UNIT AGREEMENT
(Form 0001)


This Performance Share Unit Agreement (the “Agreement”), effective as of the
Date of Grant (as defined below), is between Pinnacle Foods Inc., a Delaware
corporation (the “Company”), and the participant identified on the Signature
Page hereto (the “Participant”). Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan.


RECITALS:


WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and


WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the PSUs (as defined below) provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.Definitions
. The following terms shall have the following meanings for purposes of this
Agreement:


(a)Date of Grant: the Date of Grant set forth on the Signature Page hereto.
(b) Employment: the term “Employment” shall mean (i) the Participant’s
employment if the Participant is an employee of the Company or any of its
Affiliates or Subsidiaries, (ii) the Participant’s services as a consultant, if
the Participant is a consultant to the Company or any of its Affiliates or
Subsidiaries and (iii) the Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board.
(c) Performance Conditions: the performance conditions set forth in Schedule I.
(d)Performance Period: the “Performance Period” set forth on the Signature Page
hereto.
(e)Performance Share Units or PSUs: the target number of performance share units
set forth on the Signature Page hereto.
(f)Plan: the Pinnacle Foods Inc. 2013 Omnibus Incentive Plan, as amended from
time to time.
(g)Restrictive Covenant Violation: the Participant’s breach of the Restrictive
Covenants set forth in Section 7 or any covenant regarding noncompetition,
nonsolicitation, noninterference, non-disparagement, confidentiality, or any
similar provision, applicable to or agreed to by the Participant.
(h)Retirement: the Participant’s termination of Employment with the Company,
other than for Cause, following the date on which (i) the Participant’s age is
55 or greater, and (ii) the number of years of the Participant’s Employment and
other business relationships with the Company and any predecessor company is 10
or greater.
(i)Share: a share of Common Stock of the Company.
(j)Termination Date: the date upon which the Participant’s Employment with the
Company and its Affiliates and Subsidiaries is terminated.




--------------------------------------------------------------------------------




2.Grant of Performance Share Units
. The Company hereby grants, as of the Date of Grant, the PSUs to the
Participant, each of which represents the right to receive one Share upon
vesting of such PSUs, subject to and in accordance with the terms, conditions
and restrictions set forth in the Plan and this Agreement.


3.Performance Share Unit Account
. The Company shall cause an account (the “Performance Share Unit Account”) to
be established and maintained on the books of the Company to record the number
of PSUs credited to the Participant under the terms of this Agreement. The
Participant’s interest in the Performance Share Unit Account shall be that of a
general, unsecured creditor of the Company.


4.Vesting; Settlement
.


(a)The PSUs shall become vested in accordance with the schedule set forth in
Schedule I attached hereto. As promptly as practicable (and, in any event,
within 2.5 months) following the last day of the Performance Period, the
Committee shall determine whether the Performance Conditions have been satisfied
(the date of such determination, the “Determination Date”), and any PSUs with
respect to which the Performance Conditions have been satisfied shall become
vested effective as of the last day of the Performance Period. Following the
Determination Date, the Company shall deliver to the Participant, without
charge, one share of Common Stock for each vested PSU (as adjusted under the
Plan) in accordance with Section 11, and such vested PSU shall be cancelled upon
such delivery. Any PSU which does not become vested effective as of the last day
of the Performance Period shall be forfeited without consideration or any
further action by the Participant or the Company.
(b)In the event of an equity restructuring, the Committee shall adjust any
Performance Condition to the extent it is affected by such restructuring in
order to preserve (without enlarging) the likelihood that such Performance
Condition shall be satisfied. The manner of such adjustment shall be determined
by the Committee in its sole discretion. For this purpose, “equity
restructuring” shall mean an “equity restructuring” as defined in Financial
Accounting Standards Board Accounting Standards Codification 718-10 (formerly
Statement of Financial Accounting Standards 123R).
5.Dividend Equivalents
. A Participant holding unvested PSUs shall be entitled to be credited with a
dividend equivalent payment on each PSU upon the payment by the Company of any
cash dividend on Shares equal to the amount of such dividend per Share, which
dividend equivalent payment shall be payable in cash (or if elected by the
Committee in its sole discretion, in Shares having a Fair Market Value as of the
settlement date equal to the amount of such dividends), at the same time as the
underlying PSUs are settled following the vesting of PSUs. If any PSU is
forfeited, the Participant shall have no right to such dividend equivalent
payments in respect of such PSU. For the avoidance of doubt, no dividend
equivalent payment shall accrue or be credited in respect of a PSU which does
not vest based on the achievement of the Performance Conditions applicable to
the PSU.




--------------------------------------------------------------------------------








6.Termination of Employment
.
    
(a)Except as expressly set forth in Schedule I, in the event that the
Participant’s Employment with the Company and its Subsidiaries is terminated for
any reason, any unvested PSUs shall be forfeited and all of the Participant’s
rights hereunder with respect to such unvested PSUs shall cease as of the
Termination Date (unless otherwise provided for by the Committee in accordance
with the Plan).
(b)The Participant’s rights with respect to the PSUs shall not be affected by
any change in the nature of the Participant’s Employment so long as the
Participant continues to be an employee of the Company or any of its
Subsidiaries. Whether (and the circumstances under which) Employment has been
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f) of
the Securities Exchange Act of 1934, as amended, its designee, whose good faith
determination shall be final, binding and conclusive; provided, that such
designee may not make any such determination with respect to the designee’s own
Employment for purposes of the PSUs).
7.
Restrictive Covenants

. To the extent that the Participant and the Company (or an Affiliate of the
Company) is a party to an employment agreement with the Company containing
noncompetition, nonsolicitation, noninterference, non-disparagement, or
confidentiality restrictions (or two or more such restrictions), those
restrictions and related enforcement provisions under such employment agreement
shall govern and the following provisions of this Section 7 shall not apply.


(a)    Competitive Activity
. (i)    The Participant shall be deemed to have engaged in “Competitive
Activity” if, during the period commencing on the date hereof and ending on the
later of (x) the date that is 12 months after the date the Participant’s
Employment with the Company and its Subsidiaries is terminated or (y) the
maximum number of years of base salary the Participant is entitled to receive as
severance under any agreement with, or plan or policy of the Company or an
Affiliate (the “Restricted Period”), the Participant, whether on the
Participant’s own behalf or on behalf of or in conjunction with any other person
or entity, directly or indirectly violates any of the following prohibitions:
(A)During the Restricted Period, the Participant will not solicit or assist in
soliciting in a Competitive Business (as defined below) the business of any
client or prospective client:
(1)    with whom the Participant had personal contact or dealings on behalf of
the Company during the one-year period preceding the Participant’s termination
of Employment;
(2)    with whom employees directly reporting to the Participant (or the
Participant’s direct reports) have had personal contact or dealings on behalf of
the Company during the one year immediately preceding the Participant’s
termination of Employment; or




--------------------------------------------------------------------------------




(3)    for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Participant’s termination of Employment.
(B)During the Restricted Period, the Participant will not directly or
indirectly:
(1)    engage in any business that is engaged in, or has plans to engage in, at
any time during the Restricted Period, any activity that competes in the
business of manufacturing and marketing food products that directly compete with
the core brands of the Company as of the Termination Date (and for such purpose,
a “core brand” shall be any brand generating annual revenues in an amount equal
to at least 5% of the Company’s annual revenues, in the fiscal year preceding
the fiscal year of such Termination Date) in any geographical area that is
within 100 miles from any geographical area where the Company or its Affiliates
manufactures and markets its products or services (a “Competitive Business”);
(2)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
(3)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
(4)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.
(C)Notwithstanding anything to the contrary in this Agreement, the Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Competitive Business which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Participant
(i) is not a controlling person of, or a member of a group which controls, such
person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.
(D)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(1)solicit or encourage any employee of the Company or its Affiliates to leave
the employment of the Company or its Affiliates; or
(2)hire any such employee who was employed by the Company or its Affiliates as
of the date of the Participant’s termination of Employment with the Company or
who left the employment of the Company or its Affiliates coincident with, or
within 120 days (one year in the case of any such employee who reported directly
to the Participant immediately preceding the Participant’s termination of
Employment (or the Participant’s direct reports)) prior to or after, the
termination of the Participant’s Employment with the Company.
(3)During the Restricted Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates, is such action would result in the Company being disadvantaged. Any
solicitation or hiring, that the Participant is not




--------------------------------------------------------------------------------




personally involved in, of an employee or former employee of the Company through
general advertising shall not, of itself, be a breach of this Section 7(a)(i)(D)
(i)It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 7 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein
(iii)    The period of time during which the provisions of this Section 7 shall
be in effect shall be extended by the length of time during which the
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
(b)    Confidentiality.
(i)    The Participant will not at any time (whether during or after the
Participant’s Employment with the Company) (x) retain or use for the benefit,
purposes or account of the Participant or any other person; or (y) disclose,
divulge, reveal, communicate, share, transfer or provide access to any person
outside the Company (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information -including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals - concerning the past, current or future business, activities and
operations of the Company, its Subsidiaries or Affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Board or the Chief Executive Officer of the Company.
(ii)    “Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to the
Participant (A) by a third party without breach of any confidentiality
obligation, or (B) prior to the Participant’s Employment as a result of the
Participant’s prior experience related to the business of manufacturing and
marketing food products; or (iii) required by law to be disclosed (including via
subpoena); provided that the Participant shall give prompt written notice to the
Company of such requirement of law, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
Affiliates) or otherwise is disclosed by the Company to any unaffiliated party
that is not under a restriction of confidentiality at least as restrictive as
this




--------------------------------------------------------------------------------




restriction upon the Participant; provided, that the Participant may disclose to
any prospective future employer any of the termination notice provisions under
any agreement between the Participant and the Company (or an Affiliate of the
Company) and the provisions of this Section 7(b) provided they agree to maintain
the confidentiality of such terms.
(iv)    Upon termination of the Participant’s Employment with the Company for
any reason, the Participant shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its Subsidiaries or Affiliates; (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in the Participant’s possession or control (including any of the
foregoing stored or located in the Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its Affiliates and
Subsidiaries, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information and his or her rolodex (or other physical or electronic address
book); and (z) fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information not within the Participant’s
possession or control of which the Participant is or becomes aware.
(c)    Repayment of Proceeds. If the Participant engages in Competitive Activity
or breaches the confidentiality provisions of Section 7, or if the Company
discovers after a termination of employment that grounds for Cause existed at
the time thereof, then the Participant shall be required (in addition to any
other remedy available (on a non-exclusive basis)) to pay to the Company, within
ten business days following the first date on which the Participant engages in
such Competitive Activity or first breaches such provisions (or in the case of a
discovery of grounds for Cause, upon the Company’s request therefor), an amount
equal to the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) the Participant received upon the sale or other
disposition of, or distributions or dividends in respect of, the PSUs or any
Shares received in settlement of the PSUs.
8.No Right to Continued Employment
. Neither the Plan nor this Agreement nor the granting of the PSUs evidenced
hereby shall be construed as giving the Participant the right to be retained in
the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or any Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Agreement, except as otherwise expressly
provided herein.


9.Transferability
. The Participant may not assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the PSUs or the Participant’s right under the PSUs to
receive Shares, except other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary (if
permitted by the Committee) shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.


10.No Rights as a Stockholder
. The Participant’s interest in the PSUs shall not entitle the Participant to
any rights as a stockholder of the Company. The Participant shall not be deemed
to be the holder of, or have any of the rights and privileges




--------------------------------------------------------------------------------




of a stockholder of the Company in respect of, the Shares unless and until such
Shares have been issued to the Participant in accordance with Section 11.


11.Issuance of Shares; Tax Withholding
. Upon the vesting of a PSU, the Company shall, as soon as reasonably
practicable (and, in any event, within 2.5 months) following the applicable
vesting date, issue the Share underlying such vested PSU to the Participant,
free and clear of all restrictions, less a number of Shares equal in value
(using the closing price per Share on the New York Stock Exchange (or other
principal exchange on which the Shares then trade) on the trading day
immediately prior to the date of delivery of the Shares) to the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any (“Withholding Taxes”) in accordance with Section 14(d) of
the Plan (unless the Participant shall have made other arrangements acceptable
to the Company to pay such Withholding Taxes, in which case the full number of
Shares shall be issued). Any fractional Share which would otherwise be delivered
shall be cancelled and only a whole number of Shares shall be delivered. The
Company shall pay any costs incurred in connection with issuing the Shares. Upon
the issuance of the Shares to the Participant, the Participant’s Performance
Unit Account shall be eliminated. Notwithstanding anything in this Agreement to
the contrary, the Company shall have no obligation to issue or transfer the
Shares as contemplated by this Agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Company’s shares are listed for trading.


12.Severability
. Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


13.Successors in Interest
. Any successor to the Company shall have the benefits of the Company under, and
be entitled to enforce, this Agreement. Likewise, the Participant’s legal
representative shall have the benefits of Participant under, and be entitled to
enforce, this Agreement. All obligations imposed upon the Participant and all
rights granted to the Company under this Agreement shall be final, binding and
conclusive upon the Participant’s heirs, executors, administrators and
successors.


14.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation
. By accepting this Agreement and the grant of the PSUs contemplated hereunder,
the Participant expressly acknowledges that (a) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) the
grant of PSUs is a one-time benefit that does not create any contractual or
other right to receive future grants of PSUs, or benefits in lieu of PSUs; (c)
all determinations with respect to future grants of PSUs, if any, including the
grant date, the number of Shares granted and the applicable vesting terms, will
be at the sole discretion of the Company; (d) the Participant’s participation in
the Plan is voluntary; (e) the value of the PSUs is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract,
if any, and nothing can or must automatically be inferred from such employment
contract or its consequences; (f) grants of PSUs are not part of normal or
expected compensation for any purpose and are not to be used for calculating any
severance, resignation, bonuses, pension or retirement benefits or similar
payments, the Participant waives any claim on such basis, and, for the avoidance
of doubt, the PSUs shall not constitute an “acquired right” under the applicable
law of any jurisdiction; and (g) the future value of the underlying Shares is
unknown and cannot be predicted with certainty. In addition, the Participant
understands, acknowledges and agrees that the Participant will have no rights to
compensation or damages related to PSU proceeds in consequence of




--------------------------------------------------------------------------------




the termination of the Participant’s Employment for any reason whatsoever and
whether or not in breach of contract.


15.Section 409A
. This Agreement is intended to comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of the Shares contemplated
hereunder.


16.Book Entry Delivery of Shares
. Whenever reference in this Agreement is made to the issuance or delivery of
certificates representing one or more Shares, the Company may elect to issue or
deliver such Shares in book entry form in lieu of certificates.


17.Electronic Acceptance; Agreement by the Participant; Forfeiture upon Failure
to Accept
. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. By accepting the PSUs (including through electronic means), the
Participant agrees to be bound by the terms, conditions, and restrictions set
forth in the Plan, this Agreement, and the Company’s policies, as in effect from
time to time, relating to the Plan. The Participant's rights under the PSUs will
lapse ninety (90) days from the Date of Grant, and the PSUs will be forfeited on
such date if the Participant shall not have accepted this Agreement by such
date. For the avoidance of doubt, the Participant's failure to accept this
Agreement shall not affect the Participant’s continuing obligations under any
other agreement between the Company and the Participant.


18.
Prior Agreements; Full Satisfaction

.


(a)This Agreement and the documents referred to herein or delivered pursuant
hereto which form a part hereof, including the Restrictive Covenants, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof, provided that if the Company or its Affiliates is a party to
one or more agreements with the Participant related to the matters subject to
Section 7 other than an agreement which is an “employment agreement” for the
purposes of Section 7 hereof, such other agreements shall remain in full force
and effect and continue in addition to this Agreement and nothing in this
Agreement or incorporated by reference shall supersede or replace any other
confidentiality, non-competition, non-solicitation, non-disparagement or similar
agreement entered into between the Participant and the Company (or any
subsidiary or Affiliate) to the extent that such agreement is more protective of
the business of the Company or any subsidiary or Affiliate), and provided,
further, that to the extent a Participant is party to any agreement that would,
by its terms, vary the terms of this Agreement (other than with respect to the
matters subject to Section 7 hereof) or provide more favorable rights and
remedies to the Participant, such terms will be deemed amended and shall not
apply to the PSUs granted herein. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein and
therein.




--------------------------------------------------------------------------------




(b)This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter, subject to the provisos in the
first sentence of Section 19(a). The PSUs granted herein are in full
satisfaction of any equity grants or long-term stock-based incentive awards set
forth in any offer letter or description of the Participant’s terms of
employment entered into by and between the Participant and the Company or
provided to the Participant by the Company.
19.Securities Laws
. The Company reserves the right to impose other requirements on the
Participant's participation in the Plan, on the PSUs and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. Upon the acquisition of any Shares pursuant to the
settlement of an PSU, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.


20.Notices
. Any notice necessary under this Agreement shall be addressed to the Company in
care of its Treasurer and a copy to the General Counsel, each copy addressed to
the principal Participant office of the Company and to the Participant at the
address appearing in the personnel records of the Company for the Participant or
to either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.


21.Governing Law
. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to conflicts of laws.


22.Award Subject to Plan
. The Participant acknowledges that the Participant has received and read a copy
of the Plan. The PSUs granted hereunder and the Shares received upon settlement
of the PSUs are subject to the Plan. The terms and provisions of the Plan, as it
may be amended from time to time, are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


23.Amendment
. The Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate this Agreement, but no such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination shall materially adversely affect the rights of the Participant
hereunder without the consent of the Participant. The Participant acknowledges
that a waiver by the Company of breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by the Participant or any other
participant in the Plan.


[Signatures follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Date of Grant.




Participant:


Date of Grant: April 1, 2014


Target Number of Performance Share Units Granted:


Performance Period: April 1, 2014 to March 31, 2017












______________________________
Participant






--------------------------------------------------------------------------------








Agreed and accepted:


PINNACLE FOODS INC.




By:
/s/ M. Kelley Maggs
 
By: M. Kelley Maggs
 
Its: EVP - General Counsel







--------------------------------------------------------------------------------




Schedule I
Vesting


1.
Performance Conditions.

(a)Generally. The extent to which the Performance Conditions are satisfied and
the number of PSUs which become vested shall be calculated with respect to the
performance criteria set forth below. All determinations with respect to the
performance criteria shall be made by the Committee in its sole discretion and
the applicable performance targets shall not be achieved and the PSUs shall not
vest until the Committee certifies that such performance targets have been met.
(b)Total Shareholder Return Position. The total number of PSUs which become
vested based on the Total Shareholder Return of the Company shall be equal to
(x) the target number of PSUs multiplied by (y) the Achievement Percentage
determined based on the applicable Total Shareholder Return Position for the
Performance Period as follows:
Percentile Performance
Percentage of Award Vested
90th -100th  Percentile
200%
75th - 89th  Percentile
Upper Quartile
150%
56st -74th Percentile
Above Median
125%
45th -55th Percentile
Median
100%
26th -44th Percentile
75%
11th -25th Percentile
Lower Quartile
50%
1st-10th Percentile
Bottom 10%
0%



(c)The Committee shall determine (i) the Total Shareholder Return for the
Company for the Performance Period and (ii) the Total Shareholder Return for
each Peer Group Member for the Performance Period. The “Total Shareholder Return
Position” for the Company for the Performance Period will then be determined by
ranking each of the Company and each Peer Group Member from highest to lowest
according to its Total Shareholder Return and then calculating the position (as
a percentile) of the Company relative to Peer Group Members and the Company
collectively.
2.
Termination of Employment.

(a)If the Participant’s Employment with the Company and its Subsidiaries shall
be terminated during the Performance Period (i) by the Company or any Subsidiary
due to or during Participant’s Disability or due to Participant’s death, or (ii)
by either party when the Participant is eligible for Retirement (unless the
termination is by the Company with Cause, or by the Participant when grounds
existed for Cause at the time thereof), the target number of PSUs granted
hereunder shall be prorated and then remain eligible to vest based on the
Performance Conditions as of the last date of the Performance Period, with such
pro ration based on the number of days in the Performance Period prior to the
Termination Date relative to the number of the days in the full Performance
Period.
(b)If the Participant’s Employment with the Company and its Subsidiaries shall
be terminated for any reason after the Performance Period and before the
Determination Date (other than a termination by the Company for Cause or by the
Participant while grounds for Cause exist), then all PSUs shall remain
outstanding and eligible to vest based on (and to the extent) the Committee’s
determines that the Performance Conditions have been satisfied on the
Determination Date.
3.
Effect of a Change in Control.

In the event of a Change in Control during the Participant’s Employment and
prior to the completion of the Performance Period, the number of PSUs to vest
will be calculated based on a shortened Performance Period, ending on the date
of the Change in Control. To the extent the Committee cannot determine whether a
performance level has been achieved, the Committee shall vest the PSUs at target
levels.




--------------------------------------------------------------------------------






4.
Definitions.

For the purposes of this Schedule I:
(c)“Achievement Percentage” means the “Percentage of Award Vested” specified
with respect to the Percentile Performance for the performance criteria.
(d)“Peer Group Members” means the companies identified by the Committee at the
time this Agreement was approved (provided however, that in the event one Peer
Group Member merges with or is acquired by another Peer Group Member only the
surviving company will be considered a Peer Group Member, or if one Peer Group
Member is acquired by a company who is not a Peer Group Member then such
acquired company will cease to be a Peer Group Member for all purposes
hereunder).
(e)“Total Shareholder Return” of either the Company or a Peer Group Member
means: the quotient of (i) the sum of (A) the closing price for a share of
common stock on the last date of the Performance Period, plus (B) the value of
any dividends paid during the Performance Period, assuming dividends are paid
and reinvested into additional shares of common stock on their ex-dividend
dates, minus (C) the closing price on the first date of the Performance Period
(the “Base Price”), divided by (ii) the Base Price. Total Shareholder Return
shall be adjusted for stock splits, reverse stock splits, stock dividends, and
other extraordinary transactions or other changes in the capital structure of
the Company or the Peer Group Member, as applicable.




